McCulloch, C. J. (concurring). I concur in the judgment of reversal for the other reasons so well stated in the opinion of the majority, but I can not bring myself in accord with the view that the statute of this State (Kirby’s Digest, § 6773) placing on a railway company in a suit to recover damages on account of alleged negligence, the burden of proving due care in the operation of its train, is not applicable in the trial of an action under tbe Federal Employers’ Liability Statute. There is no suggestion, I believe, in any of the decisions of the Supreme Court of the United States that rules of evidence prevailing in the State where such an action is brought to trial are not applicable. Prof. Minor in his work on Conflict of Laws (page 486) says that “if the rule prescribed by the lex delicti with respect to the defendant’s negligence is a mere rule of evidence, such as rules respecting the burden of proof touching negligence, the lex fori will govern, not the lex delicti, in accordance with the general principle that rules of evidence relate to the remedy, and like all matters of that character are regulated by the law of the situs of the remedy {lex fori).” We recognized that principle in the recent case of St. Louis & San Francisco Rd. Co. v. Coy, 113 Ark. 265. The Federal statute provides that jurisdiction of causes thereunder shall be in the courts of the United States “concurrent with that of the courts of the several states,” thus conferring complete jurisdiction upon the State courts, and the presumption should be indulged that Congress intended that the jurisdiction of State courts shall be exercised in accordance with the well-established doctrine stated by Prof. Minor, that rules of evidence, as well as other matters relating to the remedy, are controlled by the laws of the forum. The Federal statute does not attempt to prescribe any form of remedy or any rule of evidence. Negligence is made the test of liability, but the method of proving it is left to existing laws in force where the trial of the issue is conducted. Our statute, and the provision of the Constitution on which it is based, undertook, it is true, to declare absolute liability on the part of the railroad company “for all damages to persons and property done or caused by the running of trains,” but this court interpreted the provision to create only a prima facie case against a. railway company where injury by the operation of a train is shown, and to cast the burden upon the company to establish due care. Little Rock & Fort Smith Rd. Co. v. Payne, 33 Ark. 816; Railway Company v. Taylor, 57 Ark. 136; St. Louis, I. M. & S. Ry. Co. v. Neely, 63 Ark. 636; Little Rock & Fort Smith Ry. Co. v. Blewitt, 65 Ark. 235. Being merely a rule of evidence, it falls within the doctrine that the laws of the forum govern. Matters relating to modes of procedure, and rules of evidence established by State authority, are not displaced “merely because the right enforced is one conferred by the law of the United States.” Minneapolis & St. Louis Rd. Co. v. Bombolis, 241 U. S. 211. It can not be rightly said that our statute, as interpreted by this court, is unreasonable so as to make it a rule of law fixing liability instead of a rule of evidence whereby the facts upon which liability rests are to be proved. It is based on the theory, undoubtedly applicable in most instances, that the circumstances surrounding an injury inflicted in the operation of a train are matters largely, if not exclusively, within the knowledge of the trainmen who are in the service of the company, and it is deemed to be not an unwise or unfair policy to place the burden of proof on the company by compelling it to disclose the facts in order to clear itself of the charge of negligence. This is not tantamount to making the ability of the company to produce proof of innocence the test of liability for an injury inflicted, but it leaves the test where the Federal statute places it, and merely prescribes one of the methods by which the issue is to be determined. Nor does the absence of local rules of evidence or procedure tend to destroy uniformity in the enforcement of rights under the Federal statute. On the contrary, the utmost confusion will arise if our courts are required to follow one rule of evidence in the trial of a cause under the Federal statute and another in similar cases arising under the common law or local statutes. If the Federal statute had prescribed a rule of evidence to be followed in all trials under it, then it would control, of course, regardless- of the confusion, which might follow, for the will of the lawmakers is supreme in that regard; but when the Federal statute is silent on that subject, we ought, as before stated, to presume that the framers of the statute did not intend to displace local rules of evidence. We should, at any rate, adhere to our own rules of evidence until the doubt concerning their applicability is removed by a decision of the Supreme Court of the United States. The majority seems to be influenced largely by the decision in Seaboard Air Line Railway v. Horton, 233 U. S. 492, but a careful reading of the opinion in that case shows clearly, I think, that, the point decided has no bearing whatever on the question we now have under discussion. In the trial of that case the State court followed, as the test of liability, a local- statute which in effect made the employer the guarantor of the servant’s safety, and the Supreme Court of the United States merely held that, negligence being the test of liability under the Federal statute, a local statute had no application. That is entirely different from the question of observing local rules of evidence. Mr. Justice Humphreys authorizes me to say that he concurs in the views here expressed.